DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claims 58-64 and 66 and the addition of new claims 67-73 in the amendments filed 11/13/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Response to Amendment
Applicant’s arguments, see the claim amendments and page 10 of the remarks filed 11/13/2020, with respect to the objection of claim 14 as set forth in paragraph 8 of the action mailed 7/13/2020, have been fully considered and are persuasive.  The objection of claim 14 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 10 of the remarks filed 11/13/2020, with respect to the rejection of claims 18 and 60-64 under 35 U.S.C. 112(a) as set forth in paragraph 8 of the action mailed 7/13/2020, have been fully considered and are persuasive.  The rejection of claims 18 and 60-64 has been withdrawn. 

Applicant’s arguments, see the claim amendments and pages 10-11 of the remarks filed 11/13/2020, with respect to the rejection of claim 65 under 35 U.S.C. 112(a) as set forth in paragraph 11 of the action mailed 7/13/2020, have been fully considered and are persuasive.  The rejection of claim 65 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 11 of the remarks filed 11/13/2020, with respect to the rejections of claims 1, 3-4, 7, 12-18, 20-21 and 56-65 and claims 22-23 and 41-42 under 35 U.S.C. 112(b) as set forth in paragraphs 12-13 of the action mailed 7/13/2020, have been fully considered and are persuasive.  The rejections of claims 1, 3-4, 7, 12-18, 20-21 and 56-65 and claims 22-23 and 41-42 have been withdrawn. 

Applicant’s arguments, see the claim amendments and page 11 of the remarks filed 11/13/2020, with respect to the rejection of claim 66 under 35 U.S.C. 112(b) as set forth in paragraphs 14-15 of the action mailed 7/13/2020, have been fully considered and are persuasive.  The rejection of claim 66 has been withdrawn. 

Applicant’s arguments, see the claim amendments and pages 13-15 of the remarks filed 11/13/2020, with respect to the rejection of claims 1, 3-4, 7, 12-18, 20-21 over Blackwell et al. 35 U.S.C. 102(a)(1) as set forth in paragraph 16 of the action mailed 7/13/2020, have been fully considered and are persuasive.  The rejections of claims 1, 3-4, 7, 12-18 and 20-21 has been withdrawn. 

Applicant’s arguments, see the claim amendments and pages 16-17 of the remarks filed 11/13/2020, with respect to the rejection of claims 14-16 over Blackwell et al. under 35 U.S.C. 103 as set forth in paragraph 20 of the action mailed 7/13/2020, have been fully considered and are persuasive.  The rejections of claims 14-16 has been withdrawn. 

Applicant’s arguments, see the claim amendments canceling claim 66 filed 11/13/2020, with respect to the rejection of claim 66 over Damman et al. under 35 U.S.C. 102(a)(1) as set forth in paragraph 19 of the action mailed 7/13/2020, have been fully considered and are persuasive.  The rejections of claim 66 has been withdrawn. 

Applicant’s arguments, see the claim amendments and pages 13-14 and 15-16 filed 11/13/2020, with respect to the rejection of claim 65 over Damman et al. under 35 U.S.C. 102(a)(1) as set forth in paragraph 18 of the action mailed 7/13/2020, have been fully considered and are persuasive.  The rejections of claim 65 has been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities: for consistency within the claim language, the Examiner requests that the claim be amended to “…wherein the core layer is disposed…”.  Appropriate correction is required.

Claim 65 is objected to because of the following informalities: for consistency within the claim language, the Examiner requests that the claim be amended to “…wherein the core layer is disposed…”.  Appropriate correction is required.

Claim 73 is objected to because of the following informalities: please amend the claim to change “blends” to “blend” if that was what was intended.  Appropriate correction is required.

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1, 3-4, 7, 12-18, 20-21, 56-57 and 67 and claims 22-23 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the film ratio of stiffness" in line 10.  There is insufficient antecedent basis for this limitation in the claim as a film ratio of stiffness has not been previously introduced.

Claim 3 recites the limitation "the polymeric material" in line 2.  There is insufficient antecedent basis for this limitation in the claim as a polymer material has not been previously introduced (as opposed to the previously recited first polymeric material).

Claim 4 recites the limitation "the polymeric material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as a polymer material has not been previously introduced (as opposed to the previously recited first polymeric material).

Claims 14-16 recite the limitation "the PE content" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as a PE content has not been previously introduced.

Claims 65 and 68-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 65 recites the limitation "wherein the composition of the core layer….as the composition of at least…" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim as neither compositions have been previously recited.

Claim 65 recites the limitation "the film ratio of stiffness" in line 12.  There is insufficient antecedent basis for this limitation in the claim as a film ratio of stiffness has not been previously introduced.

Claims 12-13 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 12, current claim 1 requires that the first and second skin layers have the same composition, which would further require that a core layer having a different composition from one of the first or second layers would have a different composition than both of the first and second skin layers; not ONLY “at least one” of the first and second skin layers.

Regarding claim 13, current claim 1 requires that the first and second skin layers have the same composition, which would further require that a core layer having a same composition as one of the first or second layers would have a same composition as both of the first and second skin layers; not ONLY “at least one” of the first and second skin layers.

Regarding claim 18, current claim 1 requires that the first and second skin layers have the same composition, which would further require that BOTH, not ONLY “at least one” of the first and second skin layers, include the recited compounds.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 7, 12, 14-18, 20, 22-23, 41, 56-57 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damman et al. (US 2009/0130360 A1).

Regarding claims 1, 3, 12, 17-18, 57 and 67, Damman teaches machine-direction oriented multilayer films comprising a (A) base layer (core layer) having an upper surface and a lower surface, and skin layers (first and second skin layers) on the upper and lower surfaces (core layer between skins layers) comprising 25 to 80 % by weight of at least one propylene homopolymer or copolymer, or a blend thereof, and from 20 to 75 % by weight of at least one polyethylene (para 0105-0110).
Damman also teaches that the polypropylenes and polyethylenes useful in the monolayer films are used in the base layer (i.e. the core layer) and skin layers of the multilayer films (current claim 18); that the polypropylenes and polyethylenes used in the base layer are different from those used in the skin layers (current claim 12) (para 0113-0114).
It is also significant to note that Damman teaches that the polypropylenes and polyethylenes useful in the monolayer films are used in the skin layers of the multilayer films (para 0113-0114) such as, inter alia, SABIC PP 520P and STAMYLEX 1026F in respective amounts of 50 % by weight and 50 % by weight, which provides for the upper surface- and same composition, the same polymer composition ratios and the same polymer configuration; or,
for example, one skin layer of the multilayer films comprising SABIC PP 520P and STAMYLEX 1026F, and the other skin layer of the multilayer films comprising SABIC PP 575P and STAMYLEX 1016F, which provides for the upper surface- and lower surface-skin layers having different compositions; or,
for example, one skin layer of the multilayer films comprising SABIC PP 520P and STAMYLEX 1026F in respective amounts of 50 % by weight and 50 % by weight, and the other skin layer of the multilayer films comprising SABIC PP 520P and STAMYLEX 1026F in respective amounts of 45 % by weight and 55 % by weight, which provides for the upper surface- and lower surface-skin layers having the same polymer configuration and different polymer composition ratios (para 0094, Table III).
Damman further teaches that the monolayer film comprises 25 to 80 % by weight of at least one propylene polymer or copolymer ((ii) PP-containing material), or a mixture thereof, and 20 to 75 % by weight of a polyethylene ((i) first polymeric material) (para 0058-0061), which said polyethylene is at least one polyethylene (i.e. two or  more) selected from, inter alia, LLDPE and LDPE copolymerized with vinyl acetate (polar functionality of current claim 3, EVA of current claim 17) (para 0069-0072).
Damman moreover teaches an exemplary machine direction (MD)/cross direction (CD) stiffness ratio of 2:1, and that the MD stiffness provides for high dispensability while the CD stiffness provides for a die cut label that conformable (para 0128).  While the lower limit of the MD/CD stiffness ratio of Damman is above that presently claimed, Damman does not discourage one skilled in the art from sampling ratios below that of the exemplary 2:1 ratio.
current claim 1), or 1.27:1 (current claim 57), or 0.87:1 and 1.38:1 (current claim 67).
	For at least claim 1, it is apparent, however, that the instantly claimed amount of 1.9:1 and that taught by Damman are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the multilayer films of Damman with a MD/CD ratio based on the balance of dispensability and conformability required of the prior art’s intended application as in the present invention.

Regarding claim 4, Damman teaches that monolayer films (or multilayer films) comprise polyethylenes comprising alpha olefins (para 0072).

Regarding claim 7, Damman teaches that monolayer films (or multilayer films) are hot-stretch oriented in the machine direction at a ratio of, inter alia, 6:1 to 9:1 (para 0098-0100).

Regarding claims 14-16, as noted above, Damman teaches that the base layer comprises 25 to 80 % by weight of the at least one propylene polymer or copolymer, or a mixture thereof, and 20 to 75 % by weight of the polyethylene(s) (para 0058-0061) such as, inter alia, 50 % by weight of propylene polymer and 50 % by weight of ethylene polymer (para 0094. Table III).

Regarding claims 20 and 41, given that Damman teaches a oriented multilayer film identical to that presently claimed, to include layers formed from materials identical to that presently claimed and in proportions identical to that presently claimed, it is reasonable to conclude that the multilayer films would demonstrate laser cuttability.

Regarding claims 22-23, Damman teaches a base layer (25) with skin layers (21) on both surface of base layer (25) and a pressure-sensitive adhesive (PSA) layer (22) on the outer surface on one of the skin layers (21) (label assembly) (para 0139-0140, figure 2C).

Regarding claim 56, Damman also teaches that the polypropylenes and polyethylenes useful in the monolayer films are used in the skin layers of the multilayer films (para 0113-0114) such as, inter alia, SABIC PP 520P and STAMYLEX 1026F in respective amounts of 45 % by weight and 55 % by weight, which provides for the polyethylene component (i.e. the first polymeric material) to be present in a greater amount than the propylene component.

Claims 21 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damman et al. (US 2009/0130360 A1) in view of Davidson et al. (US 6444301 B1).

Regarding claims 21 and 42, Damman teaches the machine oriented multilayer film as in the rejection set forth above.

Damman is silent to the multilayer film being flame treated.
However, Damman is clearly directed to printable label stocks (see abstract, para 0058 and 0135, for example).

In addition, Davidson teaches labels (title), wherein surfaces of the films used to produce labels are flame treated to increase their surface energy, and hence their printability (column 6, lines 13-16).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to flame treat the surface(s) of the multilayer films intended to be printed, and thereby arrive at the presently claimed invention from the disclosures of the prior art.

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 13-14 and 15-16 of the remarks filed 11/13/2020, with respect to the rejections of claims 1, 3, 7, 12-18, 20, 56 and 58-64 and claims 22-23 and 41 over Damman et al. under 35 U.S.C. 102(a1)(1); claim 21 over Damman et al. in view of Davidson et al. under 35 U.S.C. 103; claim 42 over Damman et al. in view of Davidson et al. under 35 U.S.C. 103; and claim 57 over Damman et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 17 and 21-23 of the action mailed 7/13/2020,  have been fully considered but they are not persuasive.

The Applicant submits that Damman discloses die-cuttable and printable adhesive containing labelstocks comprising an extruded machine direction oriented multilayer film facestock that contains (A-1) a base layer containing a mixture of at least one propylene polymer or copolymer and a polyethylene polymer and having an upper surface and a lower surface (A-2) at least one skin layer in contact with a surface of the base layer wherein the skin layer contains a mixture of (A-2a) from about 25% to about 80% by weight of at least one propylene homo polymer or copolymer or a blend of at least one propylene homopolymer and at least one propylene copolymer, and (A-2b) from about 20% to about 75% by weight of at least one polyethylene wherein the propylene content of the base layer is greater than the propylene content of the skin layer, and (B) an adhesive layer having an upper surface and a lower surface wherein the upper surface of the adhesive layer is adhesively joined to the lower surface of the facestock (paragraphs 0013-0020, and 0150).
Additionally, Damman teaches
"[i]n one embodiment, the propylene homopolymers or copolymers utilized in the base 
layer are the same as the propylene homopolymers or copolymers utilized in the skin 
layer(s)...Similarly, in one embodiment, the polyethylene utilized in the base layer is the 
same as the polyethylene utilized in the skin layer(s)" emphasis added, (paragraph 0113).

"[i]n the coextruded machine direction oriented multilayer films as described above 
wherein the base layer contains an increased amount of propylene homopolymer or 
copolymer, such base layers are characterized as having higher stiffness than would be 
obtained if a lower amount of polypropylene were used in the base layer" emphasis 
added, (paragraph 0116).

Damman further teaches
"[o]ne of the features of the relatively thin films used in the invention, prepared as 
described above, is that the stiffness of the thin films in the machine direction is 
sufficiently high to provide for improved properties such as high speed dispensability, 
and the stiffness in the cross direction is sufficiently low as to provide a die cut label that 
is conformable..."

"[t]he stiffness of the films described above in the cross direction (CD} is much less than 
the MD.  Thus, for example, in one embodiment, the MD stiffness is at least 2 to 3 times 
the CD stiffness. In other embodiments, the MD stiffness is from about 3 to about 5 times 
the CD stiffness", emphasis added, (paragraph 0128).

The Applicant concludes that the multilayer films of Damman require (1) the propylene content of the base layer to be greater than the propylene content of the skin layer and (2) MD stiffness of at least 2 to 3 times the CD stiffness in order to function for their intended use.
The Applicant submits that Damman (1) does not teach (1) the composition of the core layer is the same as the composition of at least one of the first skin layer and the second skin layer and (2) a film having ratio of stiffness in a machine direction to a cross direction is between 0.87:1 and 1.9:1.  Instead Damman teaches films having a stiffness in the cross direction (CD) that is much less than the MD, the MD stiffness being at least 2 to 3 times the CD stiffness.  The Applicant also reiterates that the multilayer films of Damman require the propylene content of the base layer to be greater than the propylene content of the skin layer and MD stiffness of at least 2 to 3 times the CD stiffness in order to function for their intended use. Therefore, the Applicant concludes, the core/base layer cannot have the same composition as the first skin layer and/or the second skin layer as set forth in amended claim 65.  
The Applicant additionally argues that Damman does not expressly or implicitly disclose, teach, or even suggest films having MD/CD stiffness ratios below 2.  Notably, Damman teaches "[t]he stiffness of the films described above in the cross direction (CD} is much less than the MD"..."for example, in one embodiment, the MD stiffness is at least 2 to 3 times the CD stiffness.  In other embodiments, the MD stiffness is from about 3 to about 5 times the CD stiffness" [0128]. All the MD/CD stiffness ratio values of Damman's films of Examples A to G and the Comparative Examples C-A to C-D summarized in Table V fall in the range of between 2.36 (33/14) and 4.18 (46/11).  The Applicant alleges that Damman was not concerned with films having MD/CD stiffness ratios below 2, and thus  Damman teaches away from a film having ratio of stiffness in a machine direction to a cross direction is between 0.87:1 and 1.9:1.  
Therefore, the Applicant concludes, unlike the films of Damman, the film of the present application was motivated by the need for films that approach an ideally balanced sheet (a MD/CD stiffness ratio of 1.0) while retaining the targeted stiffness, conformability, clarity, scuff resistance, laser die-cuttability, and printability properties such as those demonstrated in the Examples of Tables 2 paragraph [0065], Table 3 paragraph [0067], Table 4 paragraph [0069], Table 5 paragraph [0071], and Table 6 paragraph [0074] of US 2015/0344741 Al.

The Examiner respectfully directs the Applicant’s attention above, wherein it is noted that the prior art rejection of claim 65 over the Damman reference has been withdrawn.  The Examiner also notes that independent claim 1 does not require that the core layer has the same composition as either or both of the skins layers.  Also, as set forth in prior art rejection of at least claims 1, 57 and 67 set forth above, and repeated here in-part for clarity, while the lower limit of the MD/CD stiffness ratio of Damman is slightly above that presently claimed, Damman does not discourage one skilled in the art from sampling ratios below that of the exemplary 2:1 ratio.
In addition, the Examiner submits that the only deficiency of Damman is that Damman discloses a lower limit for the stiffness ratio of 2:1, while the present claims require an upper 
	For at least claim 1, it is apparent, however, that the instantly claimed amount of 1.9:1 and that taught by Damman are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the multilayer films of Damman with a MD/CD ratio based on the balance of dispensability and conformability required of the prior art’s intended application as in the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/22/2021